DAVIS, Judge.
Benjamin Daughtrey challenges the circuit court order revoking his probation and sentencing him to forty-eight months’ prison. We affirm the revocation of probation without comment. However, although the trial court properly found that Daughtrey had validly asserted his right to self-representation for the purposes of the violation of probation hearing, the trial court failed to renew the offer of counsel prior to the sentencing hearing. This was error, and accordingly we remand for a new sentencing hearing. See Watson v. State, 718 So.2d 253 (Fla. 2d DCA 1998).
BLUE, C.J., and COVINGTON, J, Concur.